DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites, “a discharge voltage.” “A discharge voltage” is already recited in claim 1. As such, it is unclear if claim 28 describes another discharge voltage, a repetition of the first discharge voltage, or something else entirely. The claim will be examined as best understood in light of the specification.
Claim 29 recites, “the plurality of samples.” There is insufficient antecedent basis for this limitation in the claim. The claim will be examined as though the first instance of the language at issue recited “a plurality of samples.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 8, 10-13, 16-19, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0140137 [Hiraoka] in view of US 2015/0226704 A1 [Easton].

Regarding Claim 1:
Hiraoka teaches an ionization method for ionizing a sample adhered to a tip of a probe that is electrically conductive, by applying an ionization voltage to the probe (Figs. 2, 4, or 8, para 82), the ionization method comprising: 
causing adhesion of the sample to the tip of the probe (Fig. 4, paras 82, 90); and 
ionizing the sample by applying the ionization voltage to the probe (para 82- several hundred volts) to electrically charge the sample (paras 82, 83, 84, 90). 
However, Hiraoka fails to teach making a surface of the probe homogenous, by applying a discharge voltage to the probe to cause corona discharge or glow discharge, without adhesion of the sample to the tip of the probe. Furthermore, Hiraoka fails to teach that the ionization voltage is lower than the discharge voltage and a voltage causing a corona discharge.
Easton teaches an ionization method (abstract) including cleaning a probe ((108)) by making a surface of the probe homogenous by applying a discharge voltage to the probe to cause corona discharge or glow discharge without adhesion of the sample to the tip of the probe (paras 28-29, claims 14). Easton also teaches that the cleaning corona discharge voltage can be around 2 kV (para 28), and greater than the ionization voltage (paras 28, 34). Adding the cleaning of Easton to Hiraoka would entail adding the corona discharge cleaning operation of Easton, wherein said operation takes place at a higher voltage than the ESI of Hiraoka. It is noted that in such a combination, the discharge voltage and the voltage causing a corona discharge would be the same. It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the corona discharge cleaning of Easton on the probe of Hiraoka. One would have been motivated to do so since this would remove unwanted coatings from the probe (Easton para 10).

Regarding Claim 3:
The modified invention of claim 1 teaches the ionization method according to claim 1, wherein the voltage to be applied to the tip of the probe upon application of the discharge voltage has an absolute value of magnitude that is 1.8 keV or more (Easton para 28 – 2 kV). 

Regarding Claim 4:
The modified invention of claim 1 teaches the ionization method according to claim 1, wherein the discharge voltage is applied to the probe for 30 msec or longer. Easton para 28- at least 2 seconds.

Regarding Claim 8:
The modified invention of claim 1 teaches the ionization method according to claim 1, wherein the sample is adhered to the tip of the probe by changing a relative position between the probe and the sample (Hiraoka Fig. 4). 

Regarding Claim 10:
The modified invention of claim 1 teaches the ionization method according to claim 1, wherein the sample is irradiated with laser light in applying the voltage to the probe to electrically charge the sample (Hiraoka Fig. 6). 

Regarding Claim 11:
The modified invention of claim 1 teaches the imaging spectrometry method comprising: generating ions at a plurality of points on a surface of a sample by the ionization method Hiraoka Fig. 2, para 74). 

Regarding Claim 12:
The modified invention of claim 1 teaches the imaging spectrometry method according to claim 11, wherein the spectrometry is mass spectrometry (Hiraoka para 74). 

Regarding Claim 13:
Hiraoka teaches an ionization device comprising: 
a probe that is electrically conductive ((10)); 
a voltage application unit  (para 68) configured to:
apply an ionization voltage to the probe to electrically charge and ionize a sample adhered to the probe ((16) or (53), Fig. 6, abstract, paras 82, 83, 84, 90);
a sample introduction unit configured to cause adhesion of the sample to a tip of the probe (Fig. 4 (30), Fig. 2 (15), Fig. 7 (51)); and 
a control unit configured to cause the voltage application unit and the sample introduction unit to apply the discharge voltage to the probe, to cause the adhesion of the sample to the tip of the probe, and to apply the ionization voltage to the probe (controlling the above noted elements is recited throughout, thus inherently disclosing some type of controller for each). 

However, Hiraoka fails to teach that the voltage application unit is further configured to apply a discharge voltage to the probe to cause corona or glow discharge at the probe to make a surface of the probe homogeneous without adhesion of the sample to the tip of the probe. Hiraoka fails to teach that the ionization voltage is lower than the discharge voltage and a voltage causing a corona discharge.
Easton teaches an ionization method (abstract) including cleaning a probe ((108)) by making a surface of the probe homogenous by applying a discharge voltage to the probe to cause corona discharge or glow discharge without adhesion of the sample to the tip of the probe (paras 28-29, claims 14). Easton also teaches that the cleaning corona discharge voltage can be around 2 kV (para 28), and greater than the ionization voltage (paras 28, 34). Adding the cleaning of Easton to Hiraoka would entail adding the corona discharge cleaning operation of Easton, wherein said operation takes place at a higher voltage than the ESI of Hiraoka. It is noted that in such a combination, the discharge voltage and the voltage causing a corona discharge would be the same. It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the corona discharge cleaning of Easton on the probe of Hiraoka. One would have been motivated to do so since this would remove unwanted coatings from the probe (Easton para 10).

Regarding Claim 16:
The modified invention of claim 13 teaches the ionization device according to claim 13, wherein the sample introduction unit includes a moving mechanism configured to change a relative position between the probe (abstract-piezoelectric drive element) and the sample to a first position at which the tip of the probe is separate from the sample (Hiraoka Fig. 4), and to a second position at which the tip of the probe is in contact with the sample (Hiraoka Fig. 4), and the control unit applies the discharge voltage to the probe at the first position (Fig. 6 at top end Hiraoka Fig. 6 at bottom end point), and applies the ionization voltage to the probe (Hiraoka Fig. 6 at top end point). 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the discharge voltage at the first, upper position, rather than the lower position. This would have been obvious because it would avoid applying the discharge voltage while the probe is immersed in the sample, which would negate the sought after cleaning effect.

Regarding Claim 17:
The modified invention of claim 13 teaches the ionization device according to claim 13, further comprising: 
a laser light source configured to irradiate the tip of the probe at a position at which the tip of the probe is separate from the sample with laser light (Hiraoka Figs. 4, 6), wherein the control unit causes the laser light source to irradiate the probe having the tip, to which the sample is adhered, with the laser light (Hiraoka para 83, the laser causes desorption of the sample from the tip). 

Regarding Claim 18:
The modified invention of claim 13 teaches the imaging spectrometer comprising: the ionization device according to claim 13, further including a sample stage (Hiraoka (15)), and a moving mechanism configured to move a relative position between the probe and the sample placed on the sample stage (Hiraoka abstract-piezoelectric drive element); and a spectrometry unit configured to conduct spectrometry of ions generated from a plurality of positions on the sample (Hiraoka Fig. 2, para 74). 

Regarding Claim 19:
The modified invention of claim 13 teaches the imaging spectrometer according to claim 18, wherein the spectrometry is mass spectrometry (Hiraoka para 74). 

Regarding Claim 28:
The modified invention of claim 1 teaches the ionization method according to claim 1, wherein the making the surface of the probe homogenous comprises sequentially applying a discharge voltage to the probe to cause corona discharge or glow discharge, without adhesion of a plurality of samples to the tip of the probe (the cleaning of Easton occurs before the use of the probe); 
causing adhesion of each sample to the tip of the probe (Hiraoka multiple analytes, i.e., samples, are adhered to the tip of the probe in a single droplet. See e.g., Fig. 3, wherein a number of ion peaks are visible, and each peak can be considered to be “a sample”); and 
ionizing each sample by applying the ionization voltage to the probe to electrically charge the sample (Hiraoka paras 82, 83, 84, 90), 8Appln. No.: 16/348,935 
wherein the discharge voltage is applied to the probe before adhering each of the plurality of samples to the probe (Easton paras 28-29, claims 14. The cleaning discharge voltage is applied once, before the plurality of samples are collected in a single droplet.).  

Regarding Claim 29:
The modified invention of claim 13 teaches the ionization device according to claim 13, 
 Easton occurs before the use of the probe); 
the sample introduction unit is configured to cause adhesion of the plurality of samples to the tip of the probe (Hiraoki Fig. 3 demonstrates that a number of ion peaks arise from each droplet. Since each peak can be considered to be “a sample,” the sample introduction unit of is causing adhesion of a number of samples in a single droplet.); and 
the control unit is configured to cause the voltage application unit and the sample introduction unit to apply the discharge voltage to the probe, to cause the adhesion of the plurality of samples to the tip of the probe (Easton paras 28-29, claims 14), and to apply the ionization voltage to the probe (Hiraoki paras 82, 83, 84, 90), where the irradiation of the ultraviolet light is performed before each of the plurality of samples is adhered to the probe for ionization (Easton paras 28-29, claims 14. The cleaning discharge voltage is applied once, before the plurality of samples are collected in a single droplet.).

Claims 5, 14, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka in view of US 2002/0171038 A1 [Nakagawa].

Regarding Claim 5:
Hiraoka teaches an ionization method for ionizing a sample adhered to a tip of a probe that is electrically conductive, by applying an ionization voltage to the probe (Fig. 4, para 82), the ionization method comprising: 

ionizing the sample by applying the ionization voltage to the probe to electrically charge the sample (paras 82, 83, 84, 90).
However, Hiraoka fails to teach making a surface of the probe homogenous by irradiating the probe with ultraviolet light without adhesion of the sample to the tip of the probe, causing adhesion to the homogenized surface of the probe, or that the making step is performed every time before the causing step is performed. 
Nakagawa teaches a technique for cleaning a scanning probe microscope probe by irradiating the probe with ultraviolet light in the presence of ozone (paras 80, 85). Such a technique makes a probe and the tip thereof homogeneous by cleaning it, i.e. removing debris.  Hiraoka uses such a probe to gather sample (abstract). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the UV-Ozone cleaning technique of Nakagawa on the probe of Hiraoka before a single use of the probe to collect sample. This would mean that the tip surface of the probe would be homogenized before a sample adhered thereto. One would have been motivated to do so since this would provide a clean probe for sample collection, thus avoiding the detection of debris. Further, since a single iteration of the modified invention reads on the claim, the claim is obvious.

Regarding Claim 14:
Hiraoka teaches an ionization device comprising: 
a probe that is electrically conductive ((10)); 
a light source configured to irradiate the probe with ultraviolet light (Fig. 4 laser beam, paras 23 and 83 specify that it can be UV); 

a sample introduction unit configured to cause adhesion of the sample to a tip of the probe (Fig. 4 (30)); and 
a control unit configured to cause the light source, the voltage application unit, and the sample introduction unit to irradiate the probe with the ultraviolet light, to cause the adhesion of the sample to the tip of the probe, and to apply the ionization voltage to the probe (controlling the above noted elements is recited throughout, thus inherently disclosing some type of controller for each). 
However, Hiraoka fails to teach making a surface of the probe homogenous by irradiating the probe with ultraviolet light without adhesion of the sample to the tip of the probe, causing adhesion to the homogenized surface of the probe, or that the irradiation of the ultraviolet light is performed every time before the adhesion of the sample.
Nakagawa teaches a technique for cleaning a scanning probe microscope probe by irradiating the probe with ultraviolet light in the presence of ozone (paras 80, 85). Such a technique makes a probe and the tip thereof homogeneous by cleaning it, i.e. removing debris.  Hiraoka uses such a probe to gather sample (abstract). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the UV-Ozone cleaning technique of Nakagawa on the probe of Hiraoka before a single use of the probe to collect sample. This would mean that the tip surface of the probe would be homogenized before a sample adhered thereto. One would have been motivated to do so since this would provide a clean probe for sample collection, thus avoiding the detection of debris. Further, since a single iteration of the modified invention reads on the claim, the claim is obvious.

Regarding Claim 20:
The modified invention of claim 5 teaches the ionization method according to claim 5, wherein the sample is adhered to the tip of the probe by changing a relative position between the probe and the sample (Hiraoka Fig. 4). 

Regarding Claim 21:
The modified invention of claim 5 teaches the ionization method according to claim 5, wherein the surface of the probe is made homogenous by active oxygen including at least one of hydroxyl radical, superoxide anion radical, hydroperoxyl radical, hydrogen peroxide, singlet oxygen, nitrogen monoxide, nitrogen dioxide, and ozone (Nakagawa teaches a technique for cleaning a scanning probe microscope probe by irradiating the probe with ultraviolet light in the presence of ozone at paras 80, 85.).

Regarding Claim 22:
The modified invention of claim 5 teaches the ionization method according to claim 5, wherein the sample is irradiated with laser light in applying the voltage to the probe to electrically charge the sample (Hiraoka Fig. 6, the application of laser light and voltage is simultaneous). 

Regarding Claim 23:
The modified invention of claim 5 teaches an imaging spectrometry method comprising: generating ions at a plurality of points on a surface of a sample by the ionization method Hiraoka Fig. 2, para 74). It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the cleaning of Nakagawa on the probe of Hiraoka before each sampling of an individual point of a plurality of points. One would have been motivated to do so since this would provide a clean probe for sample collection, thus avoiding the detection of debris.

Regarding Claim 24:
The modified invention of claim 23 teaches the imaging spectrometry method according to claim 23, wherein the spectrometry is mass spectrometry (Hiraoka para 74). 

Regarding Claim 25:
The modified invention of claim 14 teaches the ionization device according to claim 14, further comprising: a laser light source configured to irradiate the tip of the probe at a position at which the tip of the probe is separate from the sample with laser light (Hiraoka Fig. 4-laser beam), wherein the control unit causes the laser light source to irradiate the probe having the tip, to which the sample is adhered, with the laser light (Hiraoka para 83, the laser causes desorption of the sample from the tip).

Regarding Claim 26:
The modified invention of claim 14 teaches an imaging spectrometer comprising: the ionization device according to claim 14, further including a sample stage (Hiraoka (15)), and a moving mechanism configured to move a relative position between the probe and the sample placed on the sample stage (abstract-piezoelectric drive element); and a spectrometry unit Hiraoka Fig. 2, para 74).

Regarding Claim 27:
The modified invention of claim 26 teaches the imaging spectrometer according to claim 26, wherein the spectrometry is mass spectrometry (Hiraoka para 74).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hiraoka in view of Easton, and further in view of Nakagawa.

Regarding Claim 9:
The modified invention of claim 1 teaches the ionization method according to claim 1, but fails to teach that the surface of the probe is made homogenous by active oxygen including at least one of hydroxyl radical, superoxide anion radical, hydroperoxyl radical, hydrogen peroxide, singlet oxygen, nitrogen monoxide, nitrogen dioxide, and ozone.
Nakagawa teaches a technique for cleaning a scanning probe microscope probe by irradiating the probe with ultraviolet light in the presence of ozone (paras 80, 85). Such a technique makes a probe homogeneous by cleaning it, i.e. removing debris.  Hiraoka uses such a probe to gather sample (abstract). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the UV-Ozone cleaning technique of Nakagawa on the probe of Hiraoka before the use of the probe to collect sample. One would have been motivated to do so since this would provide a clean probe for sample collection, thus avoiding the detection of debris.


Response to Arguments
Applicant's arguments filed 7/20/21 have been fully considered but they are not persuasive. 
Applicant argues that claims 1 and 13 do not recite specific values of ionization voltage and discharge voltage, and as such the precedents regarding obviousness of ranges are inapplicable. This is not persuasive. In re Wertheim, the cited precedent, considers the obviousness of a claimed range with respect to a prior art range, which is precisely the scenario at hand.
Applicant argues that the cited art fails to teach causing adhesion of the sample on the homogenized surface. This is not persuasive. The obviousness of cleaning the probe and the tip thereof is explained above, and is apparent to one of ordinary skill in the art since it would obviate the effect of debris on the probe.
Applicant argues that the prior art fails to teach that “the making step is performed every time before the causing step.” This is not persuasive. A single iteration of the modified invention cleaning and then sampling reads on this limitation, since every time the sampling occurs, i.e., once, it has already been cleaned. If the applicant seeks to distinguish the instant invention over the prior art by how it acts in repeated fashion, then the repetition of cleaning and sampling must be positively claimed.
Applicant argues that Nakagawa fails to teach adhering a sample to a cleaning. This is not persuasive. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, as is the case here.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts that the prior art does not read on the new claims. This is not persuasive. A single sampled droplet may comprise a number of samples, particularly since sample is not strictly defined. As such, the prior art reads on these claims in the same fashion as it does their parent claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782.  The examiner can normally be reached on M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881